Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first projection module and second projection module  in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1, 2, 5-8 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2  and 4-7   of U.S. Patent No. 11,082,672 (hereing after ‘672) in view of Yoshimura US 2014/0104581. 

Re claim 1, claim  1 of ‘672 discloses 

An image blending method configured for a plurality of images projected by a plurality of projectors, the method comprising: 

projecting a first image and a second image onto a projection surface by a first projector of the plurality of projectors and a second projector of the plurality of projectors respectively, wherein the first image and the second image overlap each other in an overlapping area (see the step of  projecting a first image projecting a first image…); 

projecting, by the first projector, a first control pattern onto the first image (see rendering a first control patter step ); 

adjusting the first control pattern in the first image, such that a first control pattern frame of the first control pattern matches a boundary of the overlapping area (see after projecting the first control pattern step);

 identifying, , a position of a first non-overlapping area in the first image according to a position of the matched first control pattern frame, wherein the first non-overlapping area of the first image does not overlap the second image; (see identifying by processing device a position 

projecting a second control pattern onto the second image by the second projector (see rendering a second control pattern step);
 
adjusting the second control pattern in the second image by the second projector, such that a second control pattern frame of the second control pattern matches the boundary of the overlapping area (see adjusting the second control pattern step);

 identifying, , a position of a second non-overlapping area in the second image according to a position of the matched second control pattern frame, wherein the second non-overlapping area of the second image does not overlap the first image(see identifying by processing device a position of a second  non overlapping area step note that a non overlapping area would not overlap other areas of the image )

 and adjusting, image parameters of all pixels of the first non-overlapping area and the second non-overlapping area according to the position of the first non-overlapping area and the position of the second non-overlapping area, such that a black-level brightness of a first non-overlapping image in the first non-overlapping area of the first image and a black-level brightness of a second non-overlapping image in the second non-overlapping area correspond to a black-level brightness of an overlapping image in the overlapping area (see adjusting by the processing device image parameters of all pixels step).

Claim 1 of ‘627 performs several steps on a “processing device” does not expressly disclose performing them on projectors i.e.:

 adjusting the first control pattern in the first image by the first projector according to a first input operation applied to a first input interface of the first projector; identifying, by the first projector, a position of a first non-overlapping area; adjusting the second control pattern in the second image by the second projector according to a second input operation applied to a second input interface of the second projector; identifying, by the second projector, a position of a second non-overlapping area; and adjusting, by the first projector and the second projector, image parameters

Yoshimura discloses 
adjusting the first control pattern in the first image by the first projector according to a first input operation applied to a first input interface of the first projector (see paragraph 15 note that an input operation section is used to perform position adjustments of the guide)  (see figure 1 note that the input operation section is part of the projector )

identifying, by the first projector, a position of a first non-overlapping area (see paragraph 3 8 12 and 44 note that that the non overlapping area that is called a black level area is area identified for adjustment by using the guides see figure 1 and paragraph 39 note that the processing is performed on the projector);

adjusting the second control pattern in the second image by the second projector according to a second input operation applied to a second input interface of the second projector (see paragraph 15 note that an input operation section is used to perform position adjustments of the guide)  (see figure 1 note that the input operation section is part of the projector ) (paragraphs 3  and 8 note that  reference includes a plurality of projectors which 

identifying, by the second projector, a position of a second non-overlapping area (see paragraph 3 8 12 and 44 note that that the non overlapping area that is called a black level area is area identified for adjustment by using the guides see figure 1 and paragraph 39 note that the processing is performed on the projector); (paragraphs 3  and 8 note that  reference includes a plurality of projectors which require black level adjustment  the examiner notes these element  correspond to the processing being performed on multiple of the plurality of projectors );

and adjusting (see paragraph 44 note that black level adjustment section corrects color and brightness of the non overlapping section ), by the first projector and the second projector, image parameters (see figure 1 and paragraph 39 note that the processing is performed on the projectors); (paragraphs 3  and 8 note that  reference includes a plurality of projectors which require black level adjustment  the examiner notes these element  correspond to the processing being performed on multiple of the plurality of projectors );


It would have been obvious before the effective filing date of the claimed invention to combine performing the cited limitations taught by Yoshimuri into the method of claim 1 of ‘672 
One of ordinary skill in the art could have easily performed the steps of claim 1 of ‘672 on the projectors as disclosed in Yoshimuri and the results would be predictable i.e..correction method of claim 1 of  ‘672 with processing steps performed on the projectors as opposed to the processing device of ‘672 patent. 





Claim 1, 2, 5-6 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2  and 4-5   of  copending Application No  17/361,355 (hereinafter ‘355) in view of Yoshimura US 2014/0104581. 
This is a provisional nonstatutory double patenting rejection.


Re claim 1, claim  1 of ‘355 discloses 

An image blending method configured for a plurality of images projected by a plurality of projectors, the method comprising: 

projecting a first image and a second image onto a projection surface by a first projector of the plurality of projectors and a second projector of the plurality of projectors respectively, wherein the first image and the second image overlap each other in an overlapping area (see the step of  projecting a first image projecting a first image…); 

projecting, by the first projector, a first control pattern onto the first image (see rendering a first control pattern step ); 

adjusting the first control pattern in the first image, such that a first control pattern frame of the first control pattern matches a boundary of the overlapping area (see after projecting the first control pattern step);

 identifying, , a position of a first non-overlapping area in the first image according to a position of the matched first control pattern frame, wherein the first non-overlapping area of the first image does not overlap the second image; (see identifying by processing device a position of a first non overlapping area step note that a non overlapping area would not overlap other areas of the image ) 

projecting a second control pattern onto the second image by the second projector (see rendering a second control pattern step);
 
adjusting the second control pattern in the second image by the second projector, such that a second control pattern frame of the second control pattern matches the boundary of the overlapping area (see adjusting the second control pattern step);

 identifying, , a position of a second non-overlapping area in the second image according to a position of the matched second control pattern frame, wherein the second non-overlapping area of the second image does not overlap the first image(see identifying by processing device a position of a second  non overlapping area step note that a non overlapping area would not overlap other areas of the image )

 and adjusting, image parameters of all pixels of the first non-overlapping area and the second non-overlapping area according to the position of the first non-overlapping area and the position of the second non-overlapping area, such that a black-level brightness of a first non-overlapping image in the first non-overlapping area of the first image and a black-level brightness of a second non-overlapping image in the second non-overlapping area correspond 

Claim 1 of ‘355 performs several steps on a “processing device” does not expressly disclose performing them on projectors i.e.:

 adjusting the first control pattern in the first image by the first projector according to a first input operation applied to a first input interface of the first projector; identifying, by the first projector, a position of a first non-overlapping area; adjusting the second control pattern in the second image by the second projector according to a second input operation applied to a second input interface of the second projector; identifying, by the second projector, a position of a second non-overlapping area; and adjusting, by the first projector and the second projector, image parameters

Yoshimura discloses 
adjusting the first control pattern in the first image by the first projector according to a first input operation applied to a first input interface of the first projector (see paragraph 15 note that an input operation section is used to perform position adjustments of the guide)  (see figure 1 note that the input operation section is part of the projector )

identifying, by the first projector, a position of a first non-overlapping area (see paragraph 3 8 12 and 44 note that that the non overlapping area that is called a black level area is area identified for adjustment by using the guides see figure 1 and paragraph 39 note that the processing is performed on the projector);



identifying, by the second projector, a position of a second non-overlapping area (see paragraph 3 8 12 and 44 note that that the non overlapping area that is called a black level area is area identified for adjustment by using the guides see figure 1 and paragraph 39 note that the processing is performed on the projector); (paragraphs 3  and 8 note that  reference includes a plurality of projectors which require black level adjustment  the examiner notes these element  correspond to the processing being performed on multiple of the plurality of projectors );

and adjusting (see paragraph 44 note that black level adjustment section corrects color and brightness of the non overlapping section ), by the first projector and the second projector, image parameters (see figure 1 and paragraph 39 note that the processing is performed on the projectors); (paragraphs 3  and 8 note that  reference includes a plurality of projectors which require black level adjustment  the examiner notes these element  correspond to the processing being performed on multiple of the plurality of projectors );

It would have been obvious before the effective filing date of the claimed invention to combine performing the above cited limitations taught by Yoshimuri into the method of claim 1 of ‘355 


Re claim 2,  and 5-6   the additional features of claim 2, and  5-6  are taught by claims 2  and 4-5 respectively of the ‘355 patent.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura US 2014/0104581.


Re claim 1 


projecting a first image and a second image onto a projection surface by a first projector of the plurality of projectors and a second projector of the plurality of projectors respectively, wherein the first image and the second image overlap each other in an overlapping area (see paragraph 11 note that a plurality of projectors are projecting images  wherein the picture are overlapping see also figure 5a ); 

projecting, by the first projector, a first control pattern onto the first image (see paragraph 56 note that guides and a guide line are displayed on the projection surface so as to be super imposed on the image );

 adjusting the first control pattern in the first image by the first projector according to a first input operation applied to a first input interface (see paragraph 15 note that an input operation section is used to perform position adjustments of the guide) of the first projector (see figure 1 note that the input operation section is part of the projector ), such that a first control pattern frame of the first control pattern matches a boundary of the overlapping area (see paragraph 12 note that the guides are adjusted so that they disposed on the boundary between the non overlapping area and the overlapping area); 

identifying, by the first projector, a position of a first non-overlapping area in the first image according to a position of the matched first control pattern frame, wherein the first non-overlapping area of the first image does not overlap the second image (see paragraph 3 8 12 and 44 note that that the non overlapping area that is called a black level area is area identified 

projecting a second control pattern onto the second image by the second projector (see paragraph 56 note that guides and a guide line are displayed on the projection surface so as to be super imposed on the image ) (paragraphs 3  and 8 note that  reference includes a plurality of projectors which require black level adjustment  the examiner notes these element  correspond to the processing being performed on multiple of the plurality of projectors ); 

adjusting the second control pattern in the second image by the second projector according to a second input operation applied to a second input interface (see paragraph 15 note that an input operation section is used to perform position adjustments of the guide)  of the second projector see figure 1 note that the input operation section is part of the projector ), such that a second control pattern frame of the second control pattern matches the boundary of the overlapping area(see paragraph 12 note that the guides are adjusted so that they disposed on the boundary between the non overlapping area and the overlapping area); (paragraphs 3  and 8 note that  reference includes a plurality of projectors);

identifying, by the second projector, a position of a second non-overlapping area in the second image according to a position of the matched second control pattern frame, wherein the second non-overlapping area of the second image does not overlap the first image(see paragraph 3 8 12 and 44 note that that the non overlapping area that is called a black level area is area identified for adjustment by using the guides); (paragraphs 3  and 8 note that  reference includes a plurality of projectors); 




Re claim 2  Yoshimura discloses wherein the image parameter comprises a grayscale value or a three primary color light (RGB) value (see paragraph 44 note that brightness is adjusted  see paragraph 58 note  that red green ect may also be adjusted).


Re claim 3 Yoshimura discloses The image blending method according to claim 1, wherein the first control pattern comprises: a plurality of first dots and a plurality of first straight lines connecting the plurality of first dots (see paragraph 56 and figure 5c note a plurality of guides 51 

Re claim 4 Yoshimura discloses 


The image blending method according to claim 3, wherein the step of adjusting the first control pattern in the first image by the first projector according to the first input operation applied to the first input interface of the first projector comprises: selecting one or more of a plurality of target first dots of the plurality of first dots in the first image according to the first input operation, and moving the one or more target first dots according to the first input operation, wherein when the one or more target first dots are moved, the plurality of first straight lines move correspondingly to continuously connect the plurality of first dots (see paragraphs 66 67 and figure 8a note these paragraphs describe the movement of a selected ( target) guide point  note as shown in figure 8a the lines move to connect the guide point as the control point is moved.)

 


wherein the step of adjusting the second control pattern in the second image by the second projector according to the second input operation applied to the second input interface of the second projector comprises: selecting one or a plurality of target second dots of the plurality of second dots in the second image according to the second input operation, and moving the one or the plurality of target second dots according to the second input operation, wherein when the one or the plurality of target second dots are moved, the plurality of second straight lines move correspondingly to continuously connect the plurality of second dots. (see paragraphs 66 67 and figure 8a note these paragraphs describe the movement of a selected ( target) guide point  note as shown in figure 8a the lines move to connect the guide point as the control point is moved.) (paragraphs 3  and 8 note that  reference includes a plurality of projectors on which to perform the method  the examiner notes when above method is performed on multiple projectors it will be performed on a second projector  ).

Re claim 5 Yoshimura discloses wherein the first image is the same as the second image or the first image is different from the second image, and the first image and the second image comprising: a pure black picture (see paragraph 56 and 61 note that the images displayed by the projector are black raster images); a pure gray picture; or a single primary color picture.

Re claim 6 Yoshimura discloses wherein a boundary between the first image and the second image further has a pure color frame (see paragraph 75 note that the boundary is indicated by the guide see paragraph 632 note the guide lines and guide are white color  ), wherein a color of the pure color frame is different from a color of the first image and the second image  see paragraph 56 and 61 note that the images displayed by the projector are black raster images.



 the first projector comprises a first processor (see figure 1 control section (CPU) controls other sections  paragraph 52 and paragraph 16) , a first input interface (input operation section see figure 1 paragraph and paragraph 66 ), a first connection interface (image signal input section see figure 1 and paragraph 38), and a first projection module (see figure 1 projection optical system); 

and the second projector comprises a second processor (see figure 1 control section (CPU) controls other sections  paragraph 52 and paragraph 16), a second input interface(input operation section see figure 1 paragraph and paragraph 66 ), a second connection interface image signal input section see figure 1 and paragraph 38), and a second projection module(see figure 1 projection optical system), (see paragraph 11 note a plurality of  projectors are projecting images ),

 wherein the first processor is configured to instruct the first projection module to project a first image onto a projection surface according to a first image data, and the second processor is configured to instruct the second projection module to project a second image onto the projection surface according to a second image data, wherein an image of a first portion of the first image projected on the projection surface and an image of a second portion of the second image overlap with each other in an overlapping area on the projection surface, (see abstract  paragraph 11 note that a plurality of projectors are projecting images  wherein the picture are overlapping see also figure 5a );



wherein the first processor is configured to adjust the first control pattern in the first image according to a first input operation applied to the first input interface(see paragraph 15 note that an input operation section is used to perform position adjustments of the guide), such that a first control pattern frame of the first control pattern matches a boundary of the overlapping area(see paragraph 12 note that the guides are adjusted so that they disposed on the boundary between the non overlapping area and the overlapping area), 

wherein the first processor is configured to identify a position of a first non-overlapping area in the first image according to a position of the matched first control pattern frame, wherein the first non-overlapping area of the first image does not overlap the second image, (see paragraph 3 8 12 and 44 note that that the non overlapping area that is called a black level area is area identified for adjustment by using the guides);

wherein the second processor is configured to render a second control pattern, and instruct the second projection module to project the second control pattern onto the second image, (see paragraph 56 note that guides and a guide line are displayed on the projection surface so as to be super imposed on the image ) (paragraphs 3  and 8 note that  reference includes a plurality of projectors which require black level adjustment  the examiner notes these element  correspond to the processing being performed on multiple of the plurality of projectors ); 




wherein the second processor is configured to identify a position of a second non-overlapping area in the second image according to a position of the matched second control pattern frame, wherein the second non-overlapping area of the second image does not overlap the first image, (see paragraph 3 8 12 and 44 note that that the non overlapping area that is called a black level area is area identified for adjustment by using the guides); (paragraphs 3  and 8 note that  reference includes a plurality of projectors);  

wherein the first processor and the second processor are each configured to adjust image image parameters of all pixels of the first non-overlapping area(see paragraph 44 note that black level adjustment section corrects color and brightness oof the non overlapping section see paragraph 49 and 50 note that the image is composed of pixels),   and the second non-overlapping area according to the position of the first non-overlapping area (see paragraph 44 note that black level adjustment section corrects color and brightness of the non overlapping section ) and the position of the second non-overlapping area, such that a black-level brightness of a first non-overlapping image in the first non-overlapping area of the first image and a black-level brightness of a second non-overlapping image in the second non-overlapping area correspond to a black-level brightness of an overlapping image in the overlapping area (see paragraph 44 note that the black level adjustment section adjusts the color of the non 

Re claims 12-16 the additional features of claims 12-16 are substantially similar to those of claim 2-6 and are rejected for similar reasons.




Allowable Subject Matter
Claims  9-10, 17 -20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims . 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669